               Case 3:20-cv-05080-RJB Document 76 Filed 06/04/20 Page 1 of 3



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8          HATSUYO HARBORD,                                   CASE NO. C20-5080-RJB

 9                                 Plaintiff,                  ORDER ON REVIEW OF
                                                               MOTION FOR RECUSAL
10                  v.

11          MTC FINANCIAL INC., et al.,

12                                 Defendants.

13
            On April 28, 2020, Plaintiff Hatsuyo Harbord, proceeding pro se, filed a Motion seeking
14
     to disqualify the Honorable Robert J. Bryan in this matter. Dkt. #41. Judge Bryan issued an Order
15
     declining to recuse himself and, in accordance with this Court’s Local Rules, referring that
16
     decision to the Chief Judge, the Honorable Ricardo S. Martinez, for review. Dkt. #45; LCR 3(f).
17
            On May 6, 2020, this Court affirmed Judge Bryan’s refusal to recuse himself. Dkt. #46. In
18
     affirming Judge Bryan’s order, the Court found that nothing presented in Plaintiff’s motion
19
     demonstrated that the standards for recusal were met and that her unsupported and conclusory
20
     allegations were insufficient to demonstrate the appearance of bias or prejudice. Id. at 2.
21
            This matter comes before the Court again on Plaintiff’s Motion for Reconsideration of the
22
     Chief Judge’s May 6, 2020 Order. Dkt. #73. Judge Bryan issued an order declining to recuse
23
     himself and referred this matter back to the Chief Judge for review. Dkt. #74; LCR 3(f).
24

     ORDER ON REVIEW OF MOTION FOR
     RECUSAL - 1
              Case 3:20-cv-05080-RJB Document 76 Filed 06/04/20 Page 2 of 3



 1          “Motions for reconsideration are disfavored.” Local Rules W.D. Wash. LCR 7(h)(1).

 2 “The court will ordinarily deny such motions in the absence of a showing of manifest error in the

 3 prior ruling or a showing of new facts or legal authority which could not have been brought to its

 4 attention earlier with reasonable diligence.” Id. Because this district’s local rules limit motions

 5 for reconsideration to six pages, see Local Rules W.D. Wash. LCR 7(e)(1), the Court’s review is

 6 properly limited to the first six pages of Plaintiff’s motion.

 7          Plaintiff’s motion is difficult to decipher, but it appears to demand reconsideration on

 8 several bases: (1) the Court denied plaintiff’s original complaints due to a signature issue; (2) the

 9 Court ordered Plaintiff to file an amended complaint, but the Court clerk failed to file the

10 document when the Court received it, and the Judge “REFUSED to Allow [Plaintiff’s] amended

11 Complaint from February 21, 2020; (3) the Court denied Plaintiff’s Notice of Charge; (4)

12 Defendants failed to disclose various financial documents and related records; (5) the Court

13 denied Plaintiff’s documents submitted via fax and denied Plaintiff’s amended complaints; (6)

14 various Defendants were involved in criminal acts. Dkt. #73 at 1-6. The Motion also includes

15 information related to court closures and delays in filing documents by mail in light of the

16 COVID-19 health crisis. See id. at 5-6. It also provides information related to the case that is not

17 relevant to this Court’s analysis of the recusal issue.

18          Nothing in Plaintiff’s motion for reconsideration demonstrates manifest error by the Court

19 in affirming Judge Bryan’s refusal to recuse. It likewise fails to provide new facts or legal

20 authority which could not have been brought to its attention earlier with reasonable diligence.

21 Instead, the instant motion merely repeats the same or similar claims presented in Plaintiff’s April

22 28, 2020 motion to change judge. See Dkt. #41 at 1-3 (citing discrimination, language barriers,

23

24

     ORDER ON REVIEW OF MOTION FOR
     RECUSAL - 2
              Case 3:20-cv-05080-RJB Document 76 Filed 06/04/20 Page 3 of 3



 1 and logistical issues posed by the COVID-19 pandemic). The motion fails to present any basis

 2 for how this Court erred in concluding that the standards for recusal have not been met.

 3         Accordingly, the Court hereby ORDERS that Judge Bryan’s refusal to recuse himself from

 4 this matter, Dkt. #74, is AFFIRMED. The Clerk SHALL provide copies of this order to Plaintiff

 5 and to all counsel of record.

 6         DATED this 4th day of June, 2020.

 7

 8

 9                                               A
                                                 RICARDO S. MARTINEZ
10                                               CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON REVIEW OF MOTION FOR
     RECUSAL - 3
